Citation Nr: 1213441	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  05-32 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel






INTRODUCTION

The Veteran had active military service from September 1965 to January 1968.  Among his awards and decorations were the Vietnam Service Medal and the Combat Infantryman's Badge.   

This matter initially came to the Board of Veterans' Appeals (Board) on appeal, in part, from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  A May 2004 rating decision granted service connection for PTSD that was awarded an initial 30 percent disability rating, effective November 25, 2003.  In a September 2004 rating decision, the RO granted service connection for hepatitis C that was assigned an initial noncompensable rating, and denied service connection for hypertension.  The Veteran perfected an appeal as to the RO's assigned disability evaluations and denial of service connection for hypertension.  Jurisdiction of his case is presently with the VA RO in Jackson, Mississippi.

In a June 2010 rating decision, the RO awarded a 50 percent rating for PTSD, effective from March 8, 2007.  

In his September 2005 substantive appeal, the Veteran requested to testify during a hearing before a Veterans Law Judge (Board hearing) and, in October 2005, requested to testify during a videoconference hearing.  But, in March 2006, he requested to testify during a personal hearing at the RO that was conducted in July 2010.  In August 2010, the RO advised the Veteran by telephone that the tape on which his hearing was recorded was accidently destroyed, although notes of the hearing were of record, and that he may request another hearing.  The Veteran said he did not want another hearing and asked that his claim be adjudicated.  A September 2010 record indicates that RO personnel contacted the Veteran again by telephone to clarify if he still wished to testify during a Board hearing.  He said that he did not and again requested that his case to forwarded to the Board.  The Board finds that all due process requirements were met regarding the Veteran's hearing request.

In a March 2011 decision, the Board granted an initial 50 percent rating for the Veteran's service-connected PTSD prior to March 8, 2007 and denied a higher rating for the entire appeal period, granted an initial 10 percent rating for hepatitis C, and denied service connection for hypertension.  At that time, the Board remanded the Veteran's claim for entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU) to the RO for further development and adjudication.

While the RO has initiated some development regarding the Veteran's TDIU claim on remand, such as affording him a VA general medical examination in April 2011 (although not a psychiatric examination), it does not appear that any further action was taken on the this claim, and it has not yet been returned to the Board for appellate consideration.

The Veteran appealed the Board's March 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In that litigation, the VA General Counsel and the appellant requested the Court to partially vacate that part of the Board's March 2011 decision that denied an initial rating in excess of 50 percent for PTSD for the entire appeal period.  

In a Joint Motion for Partial Remand, the parties averred that the Board did not adequately discuss any occupational or social impairment, aside from difficulty in marital and familial relationships, in denying the Veteran a 70 percent rating.  It was also argued that the Board did not adequately discuss the impact, if any, of the Veteran's scores on the Global Assessment of Functioning (GAF) scale on his increased rating claim, and did not provide consideration as to whether the evidence demonstrated deficiencies in most areas under the 70 percent rating, citing to Bowling v. Principi, 15 Vet. App. 1, 11-12 (2001) (to the effect that the Board's failure to consider whether evidence demonstrated deficiencies in most areas under 70 percent rating criteria for mental disorders rendered its statement of reasons or bases inadequate).  In a September 2011 Order, the Court granted the parties' Joint Motion and remanded that part of the Board's March 2011 decision that denied a rating in excess of 50 percent for PTSD for the entire appeal period.  A copy of the Court's Order is in the claims file. 

FINDING OF FACT

The Veteran's service-connected PTSD is not productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

In December 2003, February 2004, and November 2008 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the November 2008 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records and VA records have been associated with the claims file.  All reasonably identified and available medical records have been secured, including records from the Social Security Administration (SSA).  The SSA records show that, in a December 1999 administrative decision, the Veteran was found totally disabled and unable to work due to hepatitis and the severe side effects for treatment for the disorder. 

The Veteran was afforded VA examinations in April 2004, November 2005, January 2009, and August 2010 in conjunction with his claim for a higher initial rating for PTSD.  These records satisfy 38 C.F.R. § 3.326.

The Board finds the duties to notify and assist have been met.  

II. Factual Background and Legal Analysis

Disability ratings are determined by the application of the Schedule for Rating Disabilities that assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2011).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2.  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted that where, as here, the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  Id.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).

The record reflects that, in the May 2004 rating decision, the RO granted service connection for PTSD and assigned an initial 30 percent rating under Diagnostic Code 9411, effective November 25, 2003.  In the June 2010 rating decision, the RO awarded a 50 percent evaluation for the Veteran's service-connected PTSD, effective from March 8, 2007.  In its March 2011 decision, the Board granted a 50 percent rating for PTSD for the entire appeal period.

The General Rating Formula for Mental Disorders, including Diagnostic Code 9411, that evaluates PTSD, at 38 C.F.R. § 4.130, provides the ratings for psychiatric disabilities.  A 30 percent evaluation is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions. recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted if the disability is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

GAF scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 denotes mild symptoms or some difficulty in social and occupational functioning.

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores. See 38 C.F.R. § 4.130.  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.

When it is not possible to separate the effects of a non- service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102; Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels.).

Upon review of the objective and credible evidence of record, the Board concludes that no more than the currently assigned 50 percent rating for PTSD is warranted. 

As mentioned above, records obtained from the SSA show that the Veteran was awarded SSA disability benefits, based upon his hepatitis C disorder, effective from August 1998.

VA medical records, dated from 1999 to 2010, indicate that Veteran's service-connected PTSD is treated with prescribed medication and regular outpatient individual psychotherapy.

August and December 2002 outpatient records indicate the Veteran was doing well on prescribed medications with a stable mood and was getting along well.  Objectively, he was polite and cooperative, and had good hygiene.  He had no agitation or retardation and his speech was normal.  His mood was euthymic and his affect was appropriate.  There was no psychosis or suicidal ideation.  The assessment was depression and a GAF score of 84 was assigned.

But, when seen in the VA outpatient clinic in June 2003, the Veteran said he felt like he did not want to be with people for the last two months since the war in Iraq.  He had nightmares and sleep difficulty with middle and terminal insomnia, and was irritable.  He startled easily and his energy was decreased.  He was unable to sit facing the door in a restaurant.  The Veteran had some issues with paranoia.  He was glued to the television when the Iraq war was going on and feared it would turn out to be Vietnam.  Objectively, he was polite and cooperative with good hygiene.  His speech and motor activity were normal and his mood was irritable/moody with a blunted affect.  There was no psychosis, and sensorium was clear.  There were no suicidal ideas.  PTSD and depression were diagnosed and a GAF score of 58 was assigned.

In a January 2004 signed statement the Veteran's wife said that she was a nurse and noticed his severe depression with symtoms of PTSD, including moodiness and paranoia, and said he was easily startled.  She did not believe he was suicidal but said he was not afraid to die, that led him to do dangerous things.

VA outpatient mental health records, dated from September to November 2003, reflect that the Veteran had issues with paranoia and did not like anyone behind his back.  Objectively, there was no psychosis except for paranoia, and no suicidal or homicidal ideation.  He had good hygiene, was alert, and his speech was normal.  A GAF score of 58 was assigned.  

The Veteran underwent VA examination in April 2004.  According to the examination report, the Veteran received VA medical treatment for PTSD for the past 9 years.  He complained of intrusive thoughts, survivor guilt, significant social withdrawal, nightmares, and a long history of hyper startle and hypervigilance.  He was married to his sixth wife, and said his isolation affected his married life.  The Veteran also had flashbacks and emotional numbing.  He had no social friends other than his contact with a motorcycle club with whom he rode on occasion and belonged to several service organizations but merely ate in their restaurants on occasion.  His activities and leisure pursuits were all of a solitary nature such as fishing and riding his motorcycle.  The VA examiner noted that the Veteran lived a low demand, low stress, lifestyle since leaving full time employment four years earlier.  He spent time alone, had few social contacts, and isolated even from his wife and children.  

Objectively, the Veteran was oriented, his speech was normal, and his eye contact was appropriate.  His mood was somber.  He did not appear irritable, cynical, or sarcastic to the examiner.  He denied hallucinations and no delusional material was elicited.  The Veteran had no problems in his ability to maintain personal hygiene and other basic activities of daily living.  His memory was not impaired and no obsessive or ritualistic behavior was described.  He presented as morose and taciturn.  The assessment was PTSD.  The Veteran had distressing dreams, and daily intrusive thoughts with occasional flashback sensations.  He had significant avoidance behavior, emotional numbing, and a strong sense of foreshortened future, with marked survivor guilt.  The Veteran also showed significant features of autonomic reactivity in disturbed sleep, moodiness, irritability, hypervigilance, and hyper startle.  The Axis I diagnosis was PTSD and a GAF score of 58 was assigned.  The examiner noted that the Veteran lived in isolation, was emotionally distant from his wife and children, spent time in solitary pursuits, and tried to stay away from others to avoid provocation and trouble issues.

In May 2004, a VA clinic psychiatrist reported that the Veteran was doing fairly well on prescribed medications.  The Veteran came to the interview with his wife who reported that he had was moody and had an anxious, irritated mood several days a week.  The Veteran denied suicidal ideations and any psychotic symtoms and reported having reduced nightmares or flashbacks.  He responded and appreciated medical treatment for his current mood disorder.  Objectively, he had good personal hygiene with coherent and organized speech and no irritable anxietic mood was noted and there were no agitations.  He had a neutral euthymic mood and appropriate full affect with no suicidal or homicidal ideations and no auditory hallucinations.  A GAF score of 60 was assigned.

In a November 2004 signed statement, the Veteran reported working for the same company for more than 17 years but was forced to leave due to symtoms associated with hepatitis C.

A January 2005 VA outpatient record indicates that the Veteran was facing an impending divorce.  Objectively, he was oriented and his insight and judgment were good.  His mood was dysphoric and he was irritable.  

In a signed statement submitted in September 2005, the Veteran's wife said that he hid his real PTSD symtoms.  She said that he had difficulty maintaining family and personal relationships, was divorced several times, and they were in marital counseling.  Further, she indicated that he was easily angered, had severe road rage, and was unable to go anywhere that there was a crowd.  He was suspicious and distrustful of others and had suicidal ideation.  She feared that, during his nightmares, he would mistake her for "the enemy" and hurt her.  He had memory problems and depression, went off on his own, and was tearful without reason.

When seen in the VA outpatient mental health clinic in September 2005, the Veteran complained of a persistent easy tendency to tears or anger, slept poorly, and was socially withdrawn and avoidant.  Objectively, he was well groomed, and depressed with a congruent mood.  There were no suicidal or homicidal ideations and no delusions or hallucinations, but nightmares persisted.  He was oriented with fairly good insight and impulse control.  PTSD was diagnosed and a GAF score of 55 was assigned.

The Veteran underwent VA examination in November 2005 and told the examiner he had not worked since approximately 2000.  He lived with his wife and her three children.  His psychiatric treatment included prescribed medication and individual and marital counseling.  The Veteran complained of memory problems, combat-related nightmares approximately twice a week and sleep difficulty, marital conflict regarding his stepchildren, financial problems, and a depressed mood.  The VA examiner said that the Veteran's psychiatric symtoms appeared to be of mild to moderate severity that occurred a few times a week and were present over the last year.  The Veteran reported that he was married six times and married his current wife in 2001; he argued with her about the stepchildren but went on outings together.  He had close relationships and regular contact with several relatives (sons, brothers, and his mother).  He regularly attended events at veterans' clubs and denied any suicide attempts or aggressiveitivity since last examined by VA.

Objectively, the Veteran was dressed appropriately, with fair grooming and hygiene.  He was able to independently care for his personal hygiene and other basic activities of daily living.  The Veteran maintained good eye contact and displayed no inappropriate behaviors during the interview.  He was alert and oriented with average memory and concentration.  His speech was normal and he denied psychotic symptoms such as hallucinations and delusions.  His affect was appropriate to content.  The Veteran denied any impulse control problems and had no suicidal or homicidal thoughts.  His sleep was impaired and he had combat-related nightmares approximately twice a week.  He did not describe panic attacks or panic-like symtoms or obsessive or ritualistic behaviors.  The Axis I diagnoses were PTSD and depressive disorder, not otherwise specified (NOS), and a GAF score of 55 was assigned.  The examiner said that a GAF score for PTSD would be 59 and for depressive disorder, NOS, would be 60.   

When seen in the VA outpatient mental health clinic on March 8, 2007, the Veteran complained of increased anxiety and severe depression due to the loss of his wife by divorce and her re-marriage.  The Veteran felt more depressed during the past four months, with sleep difficulty, anhedonia, decreased appetitie and energy, increased suicidal ideation, and more seclusion.  Learning that his former wife was re-marrying caused more distress and anxiety for him and worsened his suicidal ideation.  He had more flashbacks of combat-related situations with easy startle and excitability.  The Veteran was hospitalized by VA for suicidal ideations and reported increased anxiety over his life situation with severe depression and some flashbacks.  At admission, his GAF score was 20 and, at discharge, it was 71.  

When seen in the VA outpatient clinic in April 2007, the Veteran was noted to be doing better.  He was well-groomed and calm with no suicidal or homicidal thoughts and no delusions or hallucinations.  He had good insight and a GAF of 60 was assigned.     

From May to June 2007, the Veteran was treated in a month long in-patient VA PTSD program.  He complained of depression, isolation, sleep problems, night sweats, hypervigilance, anxiety, relationship problems and increased startle response, along with memory problems, hypervigilance, and anxiety.  When examined at admission, he was alert and oriented with no bizarre tics or mannerisms.  At discharge, a GAF score of 45/47 was assigned.

A September 2007 VA outpatient record includes the Veteran's complaints of intrusive thoughts, hyperarousal, and guilt.  Objectively, he had good hygiene and eye contact with no evidence of anxiety or irritability.  He was oriented, his speech was normal, and his insight and judgment were good.  A GAF score of 55 was assigned.

A December 2008 VA outpatient record reflects the Veteran's complaints of combat-related nightmares three to four times a week.  He was tearful, avoided people, felt hopeless and worthless, and had decreased appetite.  He lost 10 to15 pounds in the last year with decreased energy level and constant fatigue.  Objectively, his grooming and hygiene were fair and he was cooperative.  He had fair eye contact with normal speech.  His mood was depressed and his thought process was well organized.  He denied suicidal thoughts and his insight and judgment were fair.  A GAF score of 45 was assigned.

In January 2009, the Veteran underwent VA examination.  According to the examination report, the Veteran was divorced from his sixth wife in 2006 and was currently involved in a relationship.  He had regular contact with his three children and said that he was "close to my sons".  The Veteran had three grandchildren, one of whom he saw on a daily basis while living with his son, another he saw often, and the third with whom he lost contact.  He said that, when they got together as a family, they talked and played poker and pool, but he denied having any friends.  The Veteran reported having thoughts about becoming assaultive but said he did not look to fight.  He denied any homicidal ideations but had a history of suicidal ideation.

Objectively, the Veteran was clean and casually dressed, was able to maintain his personal hygiene, and had assistance with some of his activities of daily living.  He maintained fair eye contact during the interview and interacted in a cooperative and appropriate way.  His speech was normal and there was no evidence of any hallucinations, delusions, or psychotic symtoms.  He was alert and oriented.  His long term memory was intact but he had some short term memory problems.  The Veteran's judgment was fair to good and he understood that he had some problems (insight).  His mood appeared somewhat depressed and his affect constricted to flat.  His energy was low and he felt worthless and guilty.  There was an increase in how easily he felt sad and irritable.  He denied panic attacks or generally anxiety, and ritualistic or compulsive behaviors.  The Axis I diagnoses include PTSD and depressive disorder, NOS, and a GAF score of 48 was assigned.  The VA examiner noted that there was reduced reliability and productivity due to PTSD signs and symtoms and anxiety associated with PTSD.  It was noted that, while the Veteran was able to perform self-care, he was encouraged and supported by his son, with whom he lived. 

According to a March 18, 2009 VA outpatient psychiatry record, the Veteran was so emotionally closed and isolative that he went through six divorces and his current significant other complained of it.  He remained hypervigilant, with severe PTSD nightmares about three times a week, and intrusive thoughts of combat-related events.  He felt depressed but it was noted that it was difficult to determine its depth as his gastrointestinal doctor felt his lack of energy and recent 10 to 15 pound weight loss was due to his hepatitis C that did not respond to three courses of antiviral therapy.  Objectively, the Veteran was mildly situationally depressed primarily over his medical status, with no suicidal ideation and no delusions or hallucinations.  A GAF score of 49 was assigned.

An October 2009 VA outpatient record reflects the Veteran's complaints of nightmares, sweats, anger, depression, irritability, social withdrawal, and survivor guilt.  Objectively, he was alert and oriented with logical thought processes; and a GAF score of 45 was assigned.  

When evaluated by a VA clinic psychiatrist at the end of October 2009, the Veteran said that he was depressed and teared up a lot.  He was angry and irritable, isolated himself, felt hopeless but not worthless or helpless, and neglected his grooming and chores, but attended to his hygiene with some effort.  He had an intermittent anxiety problem since the 1960s.  When anxious, he sweated and had an increased heart rate.  He angered easily but denied being violent.  He had sleep difficulty and nightmares.  

Objectively, the Veteran was alert, casually dressed, and unshaven.  He was oriented and his speech was clear and normal.  The Veteran denied delusions, hallucinations, and suicidal or homicidal thoughts or intent.  His affect was blunted and his memory and concentration were adequate.  The diagnoses included PTSD, major depressive disorder, recurrent without psychosis, anxiety disorder, NOS, and insomnia.

According to a January 2010 VA outpatient psychiatry note, the Veteran said he was doing "okay" since his medications were adjusted.  He felt less depression and anxiety, but still slept poorly.  He denied suicidal or homicidal thoughts or intent.  He moved to Mississippi in July 2009 and was a loner with no friends.  Objectively, he was alert, appeared, neat, and was cooperative.  He was casually dressed, with a subdued to pleasant affect and was oriented.  The Veteran's speech was clear and relevant.  He felt slightly depressed and denied feeling anxious.  He denied delusions, hallucinations and suicidal or homicidal thoughts.  His thought was clear and his memory, attention span, and concentration were adequate.  

In February 2010, the Veteran told a VA social worker that he was having problems with his live-in girlfriend.  He was married six times and admitted that, because of his PTSD, he had angry outbursts and difficulty being around others.  His tolerance level was low.  He had very frequent nightmares about Vietnam when he was a medic and things like the sound of a zipper took him back to zipping a body bag.  

An April 2010 VA psychiatry note indicates that the Veteran said he felt better and attributed that to changes in his medication.  He still got depressed and anxious, intermittently, but less so.  He was sleeping better but still had night sweats, that he had for years.  He also still had combat-related nightmares, but fewer with medication.  

In April 2010, the Veteran's VA clinical social worker noted that he had a brighter affect and was not making statements about how bad things were.  He was not suicidal and was looking forward to the summer and would never do that to his family.  He believed his prescribed medications were working but not as well as he hoped.  He still lacked motivation to do anything.  

A May 2010 VA psychiatry record indicates that the Veteran was seen with his girl friend.  He initially said he was doing pretty well.  Then he said he felt sad because his dog died.  His girlfriend said the Veteran was said before the dog's death and periodically got depressed despite taking prescribed medication.  He denied delusions, hallucinations, and suicidal or homicidal thoughts.  He had sleep difficulty and combat related nightmares.

During the July 2010 RO hearing, the Veteran reported that he was married six times.  He had no personal friends but was close to his children.  He did not like crowds and isolated himself.  He believed his PTSD symptoms had worsened (see August 2010 supplemental statement of the case at page 14).

In August 2010, the Veteran underwent VA examination.  According to the examination report, the Veteran complained of sleep problems, chronic depression, and suicidal ideation with no plan or intent.  He had easy irritability, hypervigilance, and impaired concentration.  The Veteran was anxious in crowds and remained hypervigilant.  He reported a loss of pleasure and interest in activities and said that he felt numb and detached.  The Veteran maintained contact with his adult children and lived with his girlfriend for the past few years.  It was noted that he had moderately impaired concentration rather than memory problems.  The Veteran said that he retired in 2001 when he was placed on medical retirement.  

Objectively, the Veteran was alert, attentive, and oriented with normal speech and goal-directed thought processes.  He reported his mood as depressed and irritable and his affect was depressed.  His memory was intact and he had moderate concentration problems.  He had chronic suicidal ideation without current plan or intent and denied homicidal ideation.  The Veteran maintained his own activities of daily living.  He was appropriately dressed and groomed.  Moderate to severe symtoms occurred on a daily basis.  A GAF score of 50-51 was assigned.

After reviewing the record and the relevant rating criteria, it is concluded that no more than the currently assigned 50 percent rating is warranted for the Veteran's PTSD.  The VA examinations and outpatient treatment records indicate that no more than a 50 percent rating is appropriate.  In September and November 2003, a VA clinic psychiatrist reported the Veteran's paranoia and assigned a GAF score of 55 (commensurate with moderate occupational and social impairment).  The April 2004 VA examiner said that the Veteran had significant features of autonomic reactivity in disturbed sleep, moodiness, irritability, hypervigilance, and hyper startle, and lived in isolation - keeping emotionally distant from his family and assigned a GAF score of 58 (commensurate with moderate occupational and social impairment).  In September 2005, a VA psychiatrist reported the Veteran's social withdrawal, isolation, and depression, although he was oriented and a GAF score of 55 was assigned (again indicating moderate occupational and social impairment).  The November 2005 VA examiner described the Veteran as mildly to moderately impaired and assigned a GAF score of 59.  

The January 2009 VA examiner said the Veteran was alert and oriented, denied panic attacks or general anxiety, and had a somewhat depressed mood and constricted affect and assigned a GAF score of 48 (indicating serious social and occupational impairment).  In March 2009, a VA psychiatrist reported that the Veteran was mildly situationally depressed and had no suicidal ideation and no delusions or hallucinations and a GAF score of 49 was assigned (again indicative of serious social and occupational impairment).  The August 2010 VA examiner noted the Veteran's suicidal ideation and easy irritability with a depressed mood and reported moderate symtoms on a daily basis and a GAF score of 50 to 51 was assigned (indicative of moderate occupational and social impairment).  The GAF scores assigned have fluctuated during the appeal period and reflect moderate to serious impairment; the GAF scores in the 40's reflect the Veteran's symptoms of suicidal ideation and his social isolation.  However, the Board must review the evidence as a whole, in addition to the GAF scores, when assigning an evaluation, because the rating criteria do not exactly match any particular GAF score(s).  However, the exhibited symptoms more nearly approximate the criteria for a 50 percent rating.  

The available VA records and examination reports note the Veteran's intermittent complaints of suicidal ideation (in March 2007 and August 2010) and depression that are among the criteria considered for the 70 percent rating under DC 9411.  He has been married six times and that is suggestive of difficulty with maintaining effective relationships.  The Veteran has regular and good relationships with his children and grandchildren, according to his July 2010 testimony and as noted by the January 2009 and August 2010 VA examiners, which shows that he is not entirely isolated from a social standpoint.  While the Veteran has reported easy irritability (in August 2010) and increased anxiety (in March 2007), he denied being violent, as noted by a VA clinic psychiatrist in October 2009, and there is no evidence of such symptoms as impaired impulse control, obsessional rituals, illogical speech, spatial disorientation, or neglect of personal appearance such as to warrant a 70 percent evaluation for PTSD.  The Veteran has a good memory and moderately impaired concentration (August 2010 VA examination report) and he is not delusional or hallucinatory.  He exhibited fair judgment and understood he had some problems (January 2009 VA examination report).  

As noted above, a global assessment of functioning score is a scale reflecting a patient's psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  Carpenter, 8 Vet. App. at 242.  It is wholly appropriate for adjudicators to look to these scores in evaluating psychiatric disability since, as noted above, the evaluation of such disabilities involves the application of a rating schedule that in turn is based on average impairment of earning capacity.

The April 2004, November 2005, January 2009, and August 2010 VA examination reports reflect some symtoms consistent with the 30 percent evaluation, such as routine behavior, self-care, and normal conversation normal; but some symptoms consistent with a 50 percent evaluation such as: depressed mood, anxiety symptoms, disturbances of motivation and mood; and difficulty in establishing and maintaining effective social relationships.  The other objective medical evidence, including the VA treatment records, dated from 2002 to 2010, further demonstrates that the Veteran reported anger and irritability, sleep difficulty and nightmares, hyperarousal, social isolation, and depression.

However, symptoms such as a decline in personal hygiene, spatial disorientation, near-continuous panic, or other symptoms set out for the 70 percent rating were not shown.  VA examiners in April 2004 and November 2005 repeatedly described the Veteran as oriented with no evidence of psychotic thought or suicidal or homicidal ideation.  In fact, the November 2005 VA examiner said that the Veteran was only mildly to moderately impaired with no evidence of panic attacks.  The January 2009 VA examiner described the Veteran as clean and having normal speech, with no evidence of panic attacks or hallucinations or delusions.  The August 2010 VA examiner also found the Veteran was alert, attentive, and oriented but had moderate concentration problems.  While VA examiners reported the Veteran's easy irritability, paranoia, social isolation, and six marriages, the objective evidence and clinical findings do not more nearly approximate the criteria set forth for a 70 percent rating under Diagnostic Code 9411.  The record is devoid of symptoms such as obsessional rituals, illogical speech, near-continuous panic or depression, or spatial disorientation.

While, in August 2010, the VA examiner reported that the Veteran said he retired in 2001 when he was placed on medical retirement, the evidence clearly shows that the Veteran stopped working when, in 1999, the SSA found that he was totally disabled due to hepatitis, the overall evidence fails to show that the Veteran's PTSD results in demonstrated deficiencies in most areas such as to warrant an initial 70 percent rating.

The preponderance of the objective and probative evidence of record is against an initial rating in excess of 50 percent for PTSD.

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for greater evaluations for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Further, in view of the holding in Fenderson, and, based upon the record, the Board finds that at no time since the Veteran filed his original claim for service connection has the disability on appeal been more disabling than as currently rated under the present decision of the Board.

Finally, the Board further notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In an October 2005 written statement, the Veteran claimed entitlement to a TDIU due to his service-connected hepatitis C and PTSD.  However, as discussed above, the matter of the Veteran's claim for a TDIU was remanded to the RO by the Board in March 2011.  After the RO has completed the action directed by the Board, the claim will be returned for appellate consideration.  Thus, any further consideration of the Veteran's claim under Rice is not warranted at this time. 



ORDER

An initial rating in excess of 50 percent is not warranted for PTSD.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


